Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The instant application having Application No. 17/393573 filed on 08/04/2021 is presented for examination by the examiner.

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Drawings
The applicant’s drawings submitted are acceptable for examination purposes.

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submissions of the Information Disclosure Statement dated 08/04/2021 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.

Specification Objections
The disclosure is objected to because of the following informalities: under “cross-reference to related Applications” section, the status of U.S Patent Application No. 16/336,010 now is patented need to be updated.
Appropriate correction is required.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Initially, it should be noted that the present application and US patent 11099896, have the same inventive entity.  The assignee for both applications is Huawei Technologies Co., Ltd.  
Claims are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-7, and 9-14, and 19 of US patent 11099896.  Although the conflicting claims are not identical, they are not patentably distinct from each other.  Claims 1-8, and 10-20  are compared to claim 1-7, and 9-14, and 19 of US patent 11099896 in the following table:

Instant Application 17/393573
US patent 11099896
1. (New) A system, comprising: 
a wearable device comprising a functional resource and configured to support a BLUETOOTH connection; 
a first device configured to: couple to the wearable device through the BLUETOOTH connection; and 
use the functional resource; and 
a second device configured to: 
couple to the wearable device through the BLUETOOTH connection; 
display a first interface indicating that the functional resource is occupied by the first device; 
receive a user operation on a control in the first interface; 
request, in response to the user operation, an allocation of the functional resource to the second device; and 
display a second interface indicating that the functional resource is occupied by the second device.
2. (New) The system of claim 1, wherein the second device is further configured to use the functional resource. 

3. (New) The system of claim 1, wherein the second device is configured to couple to the wearable device through the BLUETOOTH connection at a same time that the first device is coupled to the wearable device.

4. (New) The system of claim 1, wherein the functional resource comprises a music play function resource, and wherein the music play function resource is configured to implement a function of playing music for a device.

5. (New) The system of claim 1, wherein the functional resource comprises a BLUETOOTH earphone function.

6. (New) The system of claim 5, wherein the BLUETOOTH earphone function is configured to implement a call function of a user.

7. (New) The system of claim 1, wherein the functional resource comprises a resource without a user attribute.

8. (New) The system of claim 1, wherein the first device is further configured to:
stop occupying the functional resource after the second device requests the allocation of the functional resource to the second device; and
display a third interface indicating that the second device has occupied the functional resource.

10. (New) A method implemented by a first device, comprising:
coupling to a wearable device through a BLUETOOTH connection to use a functional resource;
displaying a first interface indicating that the functional resource is occupied by a second device;
receiving a user operation on a control in the first interface;

requesting, in response to the user operation on the control in the first interface, an allocation of the functional resource to the first device; and
displaying a second interface indicating that the functional resource is occupied by the first device.

11. (New) The method of claim 10, further comprising using the functional resource.


12. (New) The method of claim 10, further comprising coupling to the wearable device at a same time that the second device is coupled to the wearable device.


13. (New) The method of claim 10, wherein the functional resource comprises a music play function resource, and wherein the music play function resource is configured to implement a function of playing music for a device.

14. (New) The method of claim 10, wherein the functional resource comprises a BLUETOOTH earphone function, and

 wherein the BLUETOOTH earphone function is configured to implement a call function of a user.


15. (New) The method of claim 10, wherein the functional resource comprises a resource without a user attribute.

16. (New) A computer program product comprising computer-executable instructions stored on a non-transitory computer-readable medium that, when executed by a processor, cause a first device to:
couple to a wearable device through a BLUETOOTH connection to use a functional resource;
display a first interface indicating that the functional resource of the wearable device is occupied by a second device;
receive a user operation on a control in the first interface;
request, in response to the user operation on the control in the first interface, an allocation of the functional resource to the first device; and
display a second interface indicating that the functional resource is occupied by the first device.

17. (New) The computer program product of claim 16, wherein the instructions further cause the first device to use the functional resource.

18. (New) The computer program product of claim 16, wherein the instructions further cause the first device to couple to the wearable device at a same time that the second device is coupled to the wearable device.

19. (New) The computer program product of claim 16, wherein the functional resource comprises a music play function resource or a BLUETOOTH earphone function, wherein the music play function resource is configured to implement a function of playing music for a device, and wherein the BLUETOOTH earphone function is configured to implement a call function of a user.

20. (New) The computer program product of claim 16, wherein the functional resource comprises a resource without a user attribute.

1. A system, comprising: 
a wearable device comprising a functional resource and configured to support a BLUETOOTH connection; 
a first device configured to: 
couple to the wearable device through the BLUETOOTH connection; and 
use the functional resource; and a second device configured to: 
couple to the wearable device through the BLUETOOTH connection; 
display a first interface indicating that the functional resource is occupied by the first device; 
receive a user operation on a control in the first interface; request, in response to the user operation on the control in the first interface, an allocation of the functional resource to the second device; 
display a second interface indicating that the functional resource is occupied by the second device; and 
use the functional resource.



2. The system of claim 1, wherein the second device is configured to couple to the wearable device through the BLUETOOTH connection at a same time that the first device is coupled the wearable device.

3. The system of claim 1, wherein the functional resource comprises a music play function resource, and wherein the music play function resource is configured to implement a function of playing music for a device.


4. The system of claim 1, wherein the functional resource comprises a BLUETOOTH earphone function.

5. The system of claim 4, wherein the BLUETOOTH earphone function is configured to implement a call function of a user.

6. The system of claim 1, wherein the functional resource does not comprise a user attribute.

7. The system of claim 1, wherein the first device is further configured to: 

stop occupying the functional resource after the second device requests the allocation of the functional resource to the second device; and 
display a third interface indicating that the second device has occupied the functional resource.

9. A method implemented by a first device, comprising: 
coupling to a wearable device through a BLUETOOTH connection to use a functional resource; 
displaying a first interface indicating that the functional resource of the wearable device is occupied by a second device; receiving a user operation on a control in the first interface; 

requesting, in response to the user operation on the control in the first interface, an allocation of the functional resource to the first device; 




using the functional resource; and displaying a second interface indicating that the functional resource is occupied by the first device.

10. The method of claim 9, wherein the first device is configured to couple to the wearable device at a same time that the second device is coupled to the wearable device.


11. The method of claim 9, wherein the functional resource comprises a music play function resource, and wherein the music play function resource is configured to implement a function of playing music for a device.

12. The method of claim 9, wherein the functional resource comprises a BLUETOOTH earphone function.

13. The method of claim 12, wherein the BLUETOOTH earphone function is configured to implement a call function of a user.

14. The method of claim 9, wherein the functional resource does not comprise a user attribute.

16. A computer program product comprising instructions stored on a non-transitory computer-readable medium that, when executed by a processor, cause a first device to: 

couple to a wearable device through a BLUETOOTH connection to use a functional resource; 
display a first interface indicating that the functional resource of the wearable device is occupied by a second device; 
receive a user operation on a control in the first interface;
 request, in response to the user operation on the control in the first interface, an allocation of the functional resource to the first device; 




use the functional resource; and display a second interface indicating that the functional resource is occupied by the first device.

17. The computer program product of claim 16, wherein the first device is configured to couple to the wearable device at a same time that the second device is coupled to the wearable device.

18. The computer program product of claim 16, wherein the functional resource comprises a music play function resource or a BLUETOOTH earphone function, wherein the music play function resource is configured to implement a function of playing music for a device, and wherein the BLUETOOTH earphone function is configured to implement a call function of a user.


19. The computer program product of claim 16, wherein the functional resource does not comprise a user attribute.





Allowable Subject Matter
The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).
US 2017/0124737 to Joseph
[0049] FIG. 7 is a diagram of an alternate exemplary shared data splitting user interface 700. As shown in FIG. 7, shared data splitting user interface 700 may include a radial distribution component 110, a data adjustment button 710 (shown in FIG. 7 as DAB 710) and device data controls 720 for each device (shown as devices A, B and C) of the shared data plan. The particular arrangement and number of components of shared data splitting user interface 100 shown in FIG. 7 are illustrated for simplicity.

[0050] Data usage limit control component 702 may allow the user to set data limits for each of the members. For example, the user may provide an input to select the set data usage limits graphical elements and a range of interactive options may be provided. Data range control component 704 may allow the user to select a data rage to share with each device.

US 2016/0112340 to Zhong
[0173] The binding device information obtained from the server is displayed in the interface of the current device for the user to select, greatly improving the interaction of resource sharing. In addition, the user can share the resource with any other binding device, improving the flexibility of resource sharing.
[0216] The cache unit 737 is configured to cache the received device identifier and the resource to be shared. The cache unit 737 caches the received device identifier and the resource to be shared in the backend server 70. When the client of the device corresponding to the device identifier enters into the active status, the deliver unit 735 delivers the resource. At this time, the resource is displayed in the interface of the device, realizing resource sharing among multiple devices.

US 2015/0189006 to Smus
[0016] Pairing one device to another device commonly involves multiple steps for the user. For example, in order to pair two devices over Bluetooth, a pairing mode needs to be initiated on the first device. The second device then recognizes the first device, and the user inputs a pairing code into the second device. Performing these series of steps may be bothersome to the user of the devices. A preferred solution would be to have the devices pair to each other automatically.
[0017] In another example, two devices may connect to a common local area network (e.g., WiFi) and utilize a discovery protocol in order to pair with each other. For example, if a user who is visiting his friend's house wishes to pair his WiFi capable phone to his friend's WiFi capable television, the user will need access to his friend's WiFi connection. However, in some situations, the user's friend may not wish to grant the user access to the WiFi connection. A preferred situation would be to have the user's phone and the friend's television paired to each other while using independent network connections.

Claims 1-20 would be allowable if rewritten to overcome the under double patenting rejections set forth in this Office action.
The prior art of record (Joseph in view of Zhong and Smus) does not disclose and/or fairly suggest at least claimed limitations recited in such manners in independent claim 1 "... isplay a first interface indicating that the functional resource is occupied by the first device; receive a user operation on a control in the first interface; request, in response to the user operation, an allocation of the functional resource to the second device; and display a second interface indicating that the functional resource is occupied by the second device.”.
The prior art of record (Joseph in view of Zhong and Smus) does not disclose and/or fairly suggest at least claimed limitations recited in such manners in independent claim 10 and 16 "... displaying a first interface indicating that the functional resource is occupied by a second device; receiving a user operation on a control in the first interface; requesting, in response to the user operation on the control in the first interface, an allocation of the functional resource to the first device; and displaying a second interface indicating that the functional resource is occupied by the first device.”.

Conclusion
Any inquiry concerning this communication should be directed to examiner Tuan Dao, whose telephone/fax numbers are (571) 270 3387 and (571) 270 4387, respectively. The examiner can normally be reached on every Monday-Thursday, and the second Friday of the bi-week from 7:30AM to 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do, can be reached at (571) 272 3721.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300.
Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is (571) 272 2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TUAN C DAO/            Primary Examiner, Art Unit 2193